Citation Nr: 1032426	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded a February 2009 videoconference Board 
hearing before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.  In June 2009, the 
Board reopened the claim and remanded it for further development 
in verifying the Veteran's stressors.  The necessary development 
has been completed, and the case is ready for appellate review.  


FINDING OF FACT

The Veteran has not provided credible reports of an in-service 
stressor that is consistent with the places, types, and 
circumstances of his military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. 
Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additional regulations apply exclusively to PTSD service 
connection claims.  See 38 C.F.R. § 3.304(f).  Service connection 
for PTSD requires medical evidence showing a diagnosis of the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor.  See id.  During the 
pendency of the appeal, the necessary stressor evidence for non-
combat Veterans significantly changed.  75 Fed. Reg. 39843 (July 
13, 2010).  The amended regulations provide the following: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  Id.

Evidence

Service treatment records do not contain any complaints or 
treatment for any psychological disorder.  However, the Veteran 
reports that he witnessed numerous bombing attacks and his 
roommate suffering fatal injuries during a fight while stationed 
in Thailand.  Personnel records confirm that the Veteran served 
in Thailand from July 15, 1972 until July 14, 1973.  

The Veteran was afforded a VA psychological examination in 
September 2005 as part of a prior claim.  He reported that after 
about eight months of arriving in Thailand his roommate was 
murdered.  He found his roommate severely injured outside a 
nightclub.  The Veteran assisted in taking him to the base for 
medical attention, but he later died.  The Veteran reported 
having intrusive recollections of the incident and avoidant 
behaviors.  Mental status examination showed normal memory and 
psychomotor function.  The examiner noted anxiety and sleep 
disturbances.  He determined that the Veteran developed long term 
psychiatric symptoms due to witnessing his roommate's death.  He 
diagnosed PTSD with depressive symptoms.      

Following the VA examination, the Veteran submitted additional 
information regarding his stressors.  In March 2006 and June 
2006, he reported witnessing extensive bombing, in addition to 
his roommate's death.    

VA treatment records, dated November 2006, show that the Veteran 
received a consultation by a VA social worker.  The VA social 
worker noted that the Veteran was diagnosed with PTSD.  He 
desired assistance in obtaining compensation, but was not 
interested in psychological treatment.  

VA treatment records from June 2007 showed that the Veteran 
reported intrusive memories and sleep disturbances due to in-
service memories.  He recalled seeing his roommate after he was 
slit in the throat and witnessing heavy bombing in Laos and 
Cambodia.  The healthcare provider also listed combat in Vietnam 
and Thailand as in-service stressors.  

The Veteran testified at a February 2009 Board videoconference 
hearing.  He testified that he worked on base security for an Air 
Force bomb depot in Thailand.  During his tour, he witnessed near 
constant bombing in Laos and Vietnam.  He also experienced fear 
over possible direct attack by the Viet Cong.  Also, the Veteran 
reported witnessing his roommate's injuries outside a nightclub.  
He recalled that it occurred in November 1973.  Following his 
friend's death, he experienced psychiatric stress over the 
incident.  The Veteran affirmed that his family noticed a 
significant change in him upon return from Thailand.  

The Air Force Office of Special Investigations researched their 
records concerning the reported nightclub attack.  In a November 
2009 letter, the office responded that they could not find any 
criminal investigations that involved the Veteran based upon his 
name and social security number.  

The Air Force History Research Agency searched their records for 
any information concerning base attacks.  They reviewed the 56th 
Security Police Squadron's unit history between May 1972 and 
April 1974.  The unit history did not show any communist force 
attack at the Nakhon Phanom base.  It noted the closest enemy 
forces were located over 30 kilometers away from the base. 



Analysis

The Veteran contends that service connection for PTSD is 
warranted.  As noted above, the regulations governing service 
connection for PTSD for non-combat Veterans were substantially 
revised during the pendency of this appeal.  38 C.F.R. 
§ 3.304(f); 75 Fed. Reg. 39843 (July 13, 2010).  Nonetheless, the 
Board finds the preponderance of the evidence is against the 
claim, and it will be denied.    

The VA examination report and VA treatment records show that the 
Veteran received a PTSD diagnosis based upon his reported 
stressors.  The remaining issues are whether evidence shows that 
the claimed stressors are credible and consistent with the 
places, types, and circumstances of service.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the veteran.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 
1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of evidence 
in light of its inherent characteristics in its relationship to 
other items of evidence.").  

After careful consideration of the record, the Board does not 
find the Veteran credible in his lay reports of claimed 
stressors.  See id.; 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 
(July 13, 2010).  The Veteran provided several written statements 
and testimony at the February 2009 videoconference hearing.  He 
described two stressors.  For reasons explained below, the Board 
does not find the Veteran credible in his reports of either 
stressor.  

First, the Veteran reported witnessing bombings while stationed 
in Thailand.  Research of the Veteran's unit history showed that 
there was no evidence of bombing near the Veteran's duty station.  
See Air Force Historical Research Agency November 2009 letter.  
The Board finds the documented history of the Veteran's unit 
history more persuasive than the Veteran's reports as it was 
generated as part of regular record keeping processes.  Also, the 
Veteran served in Thailand rather than Vietnam; distancing him 
from the location of likely enemy engagement.  Caluza, supra.; 
Madden, supra. (Board may consider facial plausibility and 
consistency with additional evidence of record).    

For the second stressor, the Veteran asserted that his roommate 
died from injuries sustained in a fight outside a nightclub.  The 
Veteran found his roommate following an attack by an unknown 
assailant.  He assisted in taking his roommate back to the base 
for medical attention.  First, the Veteran is inconsistent in 
reporting the date of the incident.  Initially, he recalled that 
the incident occurred eight months following his tour of duty in 
Thailand.  See September 2005 VA psychological examination 
report.  This date would be approximately March 1973.  At the 
February 2009 videoconference hearing, the Veteran stated that 
the date was November 1973.  The Board notes that this latter 
date is outside the Veteran's listed Thailand tour which ran from 
July 1972 to July 1973.  Moreover, the Veteran's personnel file, 
service treatment records, and records at the Air Force Office of 
Special Investigations are entirely silent for any reference to 
this reported stressor.  The Board places great weight upon the 
absence of any mention to this event within separate sources of 
documentation made in the course of regular record keeping.  See 
id.  Consequently, the Board finds that the Veteran's reports of 
this stressor are not credible. 

In sum, the only evidence of the stressors is the Veteran's self 
reported history.  As previously explained, the Board finds that 
the Veteran's reports are not credible.  The claim for PTSD is 
denied.   38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 (July 13, 
2010).  

During the pendency of the appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) has ruled that in the context of 
psychiatric claims for service connection, VA must consider 
alternative psychiatric diagnosis(es) within the scope of the 
filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Although medical records primarily indicate PTSD treatment, there 
are occasional references to additional diagnoses including 
depression and anxiety.  However, the medical and lay evidence 
does not show that a sustained non-PTSD psychiatric diagnosis is 
present that may be associated with active service.  The Board 
finds that Clemons is not applicable in the instant case.  Id.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2007 letter, 
prior to the date of the issuance of the appealed December 2007 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board remanded this claim in June 2009 for additional 
development.  The record must be in substantial compliance with 
the Board's prior remand directives.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The RO/AMC contacted the Air Force History 
Research Agency and the Air Force Office of Special 
Investigations to obtain information to assist the Veteran in 
developing his claim.  In an August 2009 letter, the RO/AMC 
informed the Veteran that they were contacting the aforementioned 
sources and invited him to submit any additional information.  
The RO/AMC also produced a November 2009 memorandum making a 
formal finding of unavailability.  The memorandum detailed all 
search actions taken and correspondence with the Veteran.  The 
Board finds that these actions result in substantial compliance 
with the June 2009 remand instructions.  See id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all psychological treatment described by the Veteran.  Personnel 
records and search results from the Air Force History Research 
Agency and the Air Force Office of Special Investigations are of 
record.  The Veteran did not provide enough information to 
facilitate a search by the Joint Services Records Research Center 
(JSRRC) to corroborate his reported stressor of his roommate's 
death.  For his reopened claim, the Veteran stated the incident 
occurred in November 1973, which is outside his tour of duty in 
Thailand.  As previously noted, the RO/AMC produced a memorandum 
detailing all search actions taken and correspondence with the 
Veteran.  The Board finds that all available evidence has been 
associated with the record.  

As part of his reopened claim, the Veteran was not afforded a VA 
examination.  Generally under 38 U.S.C.A. § 5103A(d)(2) (West 
2002), VA must provide a medical examination and/or obtain a 
medical opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

However, the U.S. Court of Appeals for Veterans Claims has 
recently held that a VA examination is not necessary where after 
weighing the evidence, the Board determines that there is no 
credible evidence of an in-service incident.  Bardwell v. 
Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010).  After 
careful consideration of the evidence, the Board determined that 
there was no credible evidence of a stressor consistent with 
places, types, and circumstances of the Veteran's service.  
Therefore, if an examination were provided, any purported 
etiology opinion would in essence place the examiner in the role 
of the fact-finder and the Veteran's military history would 
necessarily be based on an inaccurate history regarding what 
occurred in service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
has no probative value.  See Leshore  v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, 
without credible evidence of an in-service stressor, a VA 
examination is not necessary in this instance.  Id.; Bardwell, 
supra.; 38 C.F.R. § 3.159(d); McLendon, supra. 
  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for PTSD is denied. 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


